[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             OCT 22, 2008
                              No. 08-12917                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 06-22489-CV-JAL


MARKEL AMERICAN INSURANCE COMPANY,

                                                      Plaintiff-Counter-
                                                      Defendant-Appellee,
                                   versus

MARCELL NORDARSE,
                                                      Defendant-Counter-
                                                      Claimant-Third Party
                                                      Plaintiff-Appellant,

TOTAL DOLLAR MANAGEMENT EFFORT, LTD.,

                                                      Third Party-Defendant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (October 22, 2008)

Before HULL, PRYOR and HILL, Circuit Judges.
PER CURIAM:

       In April 2006, appellant Marcell Nordarse applied for marine insurance from

appellee Markel American Insurance Company (Markel), attesting that the

purchase price and current value of the vessel to be insured was $180,000.1 Based

on Nordarse’s assertions made on the application, Markel issued an insurance

policy for Nordarse’s vessel, with coverage beginning May 4, 2006.

       On July 30, 2006, the vessel was stolen.2 Nordarse filed a claim for loss

with Markel.

       Actually, the purchase price of the vessel was, at most, $126,000. A bill of

sale produced during discovery indicated that the purchase price of the vessel was

$107,000.3

       During the adjustment process, Markel learned of the four alleged

misrepresentations in the application, voided the policy ab initio and refunded all

premiums. It then filed a petition for declaratory judgment and moved for



       1
         Unknown to Markel, the application Nordarse submitted also contained three additional
alleged misrepresentations as to: (1) the speed of the vessel; (2) the horsepower of the vessel;
and, (3) Nordarse’s prior ownership of other vessels.
       2
         Although the vessel was subsequently recovered, it had been stripped of its engines, its
outdrive, gages and controls.
       3
         Nordarse contends that on May 11, 2006, he made two payments, one for $107,000, and
one for $19,000, totaling $126,000. No proof of payment or receipt was ever supplied to
Markel.

                                                2
summary judgment.

       The district court granted summary judgment in favor of Markel. Nordarse

appeals. There being no substantial disputes as to the facts or the law, we conclude

the case without oral argument and affirm.

       In granting summary judgment to Markel, the district court relied on the

marine insurance doctrine of uberrimae fidei as the controlling law of this circuit.

See HIH Marine Servs. v. Fraser, 211 F.3d 1359, 1362 (11th Cir. 2000) (an

insured must fully and voluntarily disclose to the insurer all material facts

necessary in calculating the scope of the insurance risk assumed). A material

misrepresentation on the marine insurance application is grounds for voiding the

policy. Id. at 1363.

       The material facts are not in dispute. Nordarse represented the purchase

price of the vessel on Markel’s marine insurance application to be $180,000.

However, as Nordarse conceded during his deposition, he paid, at most, $126,000

for the vessel.4 Without citing authority of any kind, Nordarse merely argues that

these facts are not material. On the other hand, Markel argues that other circuits

have held that a vessel’s purchase price is unquestionably a fact material to the

marine insurance risk to be assumed. See, e.g., Certain Underwriters at Lloyd’s v.


       4
        Markel attached the bill of sale received during discovery which indicates that Nordarse
paid $107,000 for the vessel.

                                               3
Montford, 52 F.3d 219, 222 (9th Cir. 1995).

       The district court found that undisputed evidence indicated that the purchase

price of the vessel was a material factor in Markel’s underwriting decision to

accept the risk of insuring the vessel. As Markel did not have an actual bill of sale

at the time it made its decision, it relied on Nordarse’s written representation on the

application, that the purchase price and current value of the vessel was $180,000.

The district court concluded that Markel was entitled to void the policy ab initio.

See, e.g., HIH Marine Servs, 211 F.3d at 1364.5

       We agree. The judgment of the district court is

       AFFIRMED.




       5
         The district court found that only one misrepresentation is necessary under the good
faith doctrine of uberrimae fidei to void the policy, and that therefore it need not consider the
other three alleged misrepresentations. See Kilpatrick Marine Piling v. Fireman’s Fund Ins. Co.,
795 F.2d 940, 942 (11th Cir. 1986). We agree.

                                                4